DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 33-39, drawn to a system for performing cooling anesthesia, classified in A61B18/02.
II. Claim 40-43, drawn to a system for cooling a target tissue, classified in A61F/12.
III. Claim 44-45, drawn to a device, classified in A61M 5/422.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the invention I requires a controller configured to control the cooling module that Invention II does not require. In addition, Invention II requires a thermoelectric module and a 
Inventions I and III are directed to related product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the invention I requires a cartridge comprising a contact element configured to contact a surface of the target and have a hole, a dispenser storing a medication for the intravitreal injection, an injection element configured to have fluid communication with the dispenser, and a stuck element coupled to the injection element such that the stuck element moves with the injection element that invention III does not require. In addition, Invention III requires a controller that configured to: cool, at a first stage, the cooling medium to cool a target region directly or indirectly, wherein, at the first stage, the first end of the cooling medium, the guide unit, and the drug container are disposed sequentially on the first axis and the drug injecting module does not contact the cooling medium such that a drug contained in the drug container is not frozen, move, at a second stage, the entire drug injecting module forward to the first end of the cooling medium according to the first axis such that the needle is configured to be injected the target region, wherein a distance between the drug container and the first end of the cooling medium at the second stage is smaller than a distance between the drug container and the first end of the cooling medium at the first stage, and provide, at a third stage, the drug contained in the drug container while maintaining a distance 
Inventions II and III and are directed to related product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention II requires a thermoelectric module and a heat sink that invention III does not require. In addition, Invention III requires a controller that configured to: cool, at a first stage, the cooling medium to cool a target region directly or indirectly, wherein, at the first stage, the first end of the cooling medium, the guide unit, and the drug container are disposed sequentially on the first axis and the drug injecting module does not contact the cooling medium such that a drug contained in the drug container is not frozen, move, at a second stage, the entire drug injecting module forward to the first end of the cooling medium according to the first axis such that the needle is configured to be injected the target region, wherein a distance between the drug container and the first end of the cooling medium at the second stage is smaller than a distance between the drug container and the first end of the cooling medium at the first stage, and provide, at a third stage, the drug contained in the drug container while maintaining a distance between the drug container and the first end, a distance between the guide unit and the first end of the cooling medium, and a distance between the guide unit and the drug 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The invention have acquired a separate status in the art in view of their different classification.
b.	The invention have acquired a separate status in the art due to their recognized divergent subject matter.
c.	The invention requires a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Heungsoo Choi on a provisional election was made without traverse to prosecute the invention of I, claim 33-39.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 40-45 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 33-34 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over BESIRLI et al. (US 2017/0304558).
Regarding claim 33, BESIRLI discloses system for performing cooling anesthesia and intravitreal injection (IVT) to a target (fig.1, fig.6A-6E, see also [0052]), the system comprising: a handheld device (fig.1; a device 10) comprising a cooling module (fig.1; controller 30) configured to provide cooling energy , an actuation module (fig.1; first switch member 80) configured to provide moving force [0049], and a control module configured to control the cooling module and the actuation module [0049]; and a cartridge (fig.6A-6E) comprising a contact element (fig.6A; tip 92) configured to contact a surface of the target and have a hole (fig.6C-Dand wherein the control module 
 In another embodiment, BESIRLI teaches a dispenser (fig.6B; drug container) storing a medication for the intravitreal injection [0052], an injection element (fig.6C-D; needle 94) configured to have fluid communication with the dispenser [0052], and a stuck element (fig.6B; a spring 95) coupled to the injection element such that the stuck element moves with the injection element [0052], the stuck element having lower thermal conductivity than the contact element, wherein the contact element ([0052], “cooling power concentrator 91 first induces cryoanesthesia at a tip 92”), the injection 
Regarding claim 34, BESIRLI teaches the system of claim 33, wherein the dispenser comprises a container storing the medication and a plunger (fig.6B; solenoid 96) configured to apply pressure to the medication, and wherein the actuation module is configured to move the plunger along the virtual line [0052].
Regarding claim 37, t BESIRLI teaches he system of claim 33, wherein the cartridge is removable from the handheld device ([0052], “a cooling power concentrator 91 is sterilized and replaceable”).
Regarding claim 38, BESIRLI teaches the system of claim 33, wherein the handheld device further comprises a thermal applicator (fig.2; one or more Peltier unit modules 3), and wherein, when the cartridge is installed to the handheld device, the contact element is configured to thermally contact the thermal applicator such that the 
Regarding claim 39, BESIRLI teaches the system of claim 33, wherein the handheld device further comprises a trigger element (fig.1; first switch member 80) configured to generate the trigger signal corresponding to an input from a user [0050].

Claim 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over BESIRLI et al. (US 2017/0304558) in view of Armes (US 2014/0142507).
Regarding claim 35-36, BESIRLI teaches the system of claim 33. However, BESIRLI teaches wherein the actuation module further comprises a first motor configured to move the injection element and a second motor configured to operate the dispenser and wherein the control module is further configured to retract the injection element by controlling the actuation module. 
Armes teaches a medication delivering injector which includes a housing having opposing proximal and distal ends and an accessible internal cavity for inserting and removing a medicament container such as a syringe (abstract). Both the movement of the carriage and the actuator are controlled by servo motors which are controlled by electronics and a microcontroller so operating such that speeds and accelerations are controlled smoothly and gently (abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device with motors that controls the movement of the needle and dispenser as taught by Armes for the purpose of having smooth and gentle speed and acceleration of the device and medication movement. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Examiner, Art Unit 3794